DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 and 9/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “the rotary body”. This limitation is plural in claim 1, therefore, this should be “the rotary bodies”.
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a bolt extension mechanism that is configured to temporarily extend the bolt body” in claim 1.
“the bolt extension mechanism is configured to apply an external force” in claim 2.
“a fluid pressure supply unit that is configured to supply fluid pressure to a space” in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Steele GB1249863 in view of Colson et al. US 20130101433.
Regarding claim 1, Steele discloses:
A rotary machine (Fig 1) comprising: 
a rotary shaft (21) that has a cylindrical shape (shape of 21) extending in a direction of an axis (Axis of 21) and has end surfaces at both sides in the direction of the axis (end surface at each end of 21); 
a fastening bolt (27) that has a bolt body (body of 27 extending along the axis of 21) extending in the direction of the axis in the rotary shaft and having fastening portions formed at both ends (Fastening portions of 27 that attaches to 24 and 29); 
a pair of rotary bodies (24 and 29) each having a fastened portion (threaded portion of 24 and 29) disposed at both sides of the fastening bolt in the direction of the axis and to be fixed to the fastening portion at an end portion in the direction of the axis (threaded portions of 24 and 29 attach to the threaded screw portions of 27), and 
a contact surface in contact with one of the end surfaces of the rotary shaft (Shaft 21 is in contact 24).
However, Steele is silent as to:
a bolt extension mechanism that is configured to temporarily extend the bolt body in the direction of the axis. 
From the same field of endeavor, Colson teaches: 
a bolt extension mechanism that is configured to temporarily extend the bolt body in the direction of the axis (Fig 6; Par 40-41: A machine is used to stretch the tire rod that attaches to the rotary body). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a machine that installs the inner bolt of a shaft to stretch and release as taught by Colson to the shaft of Steele to ensure a secure connection and to promote uniform rotation (Par 41).
Regarding claim 6, Steele discloses:
wherein the rotary body has a solid structure (Fig 1: 29 and 24 are solid structures).

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites “wherein the fastening bolt further has a pair of brim portions disposed to be separated from each other in the direction of the axis to protrude from an outer peripheral surface of the bolt body, and slidably contacting an inner peripheral surface of the rotary shaft in the direction of the axis”. The extensions of a bolt to the outer shaft for support is not considered allowable subject matter and is taught by Steele GB1249863 and much other prior art found in the search. However, the “bolt extension mechanism is configured to apply an external force to the pair of brim portions such that the brim portions are separated from each other in the direction of the axis” is not taught by the prior art found in the search. The details of a device to apply a force to the extensions of the bolt of a shaft, such as hydraulic, fluid pressure, pneumatic, or actuator” device, was not found to do this and was only mentioned in Colson et al. US 20130101433, however, that devices is for pulling apart to stretch the shaft.
Claim 3 and 4 depend off of claim 2 rendering them objected based on allowable subject matter. The detailed bolt extension mechanism of “wherein the bolt extension mechanism is a fluid pressure supply unit that is configured to supply fluid pressure to a space partitioned by the pair of brim portions in the rotary shaft” in claim 3 and “wherein the bolt extension mechanism is an extensible portion disposed in a space partitioned by the pair of brim portions in the rotary shaft to separate the pair of brim portions by extending in the direction of the axis” in claim 4 is considered allowable too. 
Claim 5 recites “wherein the bolt extension mechanism is a heating unit disposed in the rotary shaft to heat the bolt body” and is not taught by the prior art found in the search The details of a device to apply a force to the extensions of the bolt of a shaft, such as hydraulic, fluid pressure, pneumatic, or actuator” device, was not found to do this and was only mentioned in Colson et al. US 20130101433, however, that devices is for pulling apart to stretch the shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cooper US 20170198721, Tombers et al. US 6499969, Chen et al. US 6481917, Land US 2577134, Heitmann et al. US 4340317 and Fledersbacher at al. US 20100054944 discloses a similar bolt and shaft structure as present application. Svihla et al. US 6364634 discloses a similar bolt extension to the shaft as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745